540 U.S. 1046
NELSONv.CAMPBELL, COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS, ET AL.
No. 03-6821.
Supreme Court of United States.
December 1, 2003.

1
Appeal from the C. A. 11th Cir.


2
Motion of Alabama Physicians, Laurie Dill, et al. for leave to file a brief as amici curiae granted. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to the following question: "Whether a complaint brought under 42 U. S. C. § 1983 by a death-sentenced state prisoner, who seeks to stay his execution in order to pursue a challenge to the procedures for carrying out the execution, is properly recharacterized as a habeas corpus petition under 28 U. S. C. § 2254?" Reported below: 347 F. 3d 910.